PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/617,446
Filing Date: 26 Nov 2019
Appellant(s): Blockchain Goose Inc.



__________________
Colin J. Harrington, Reg. No. 67,051
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 27, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 21, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant makes arguments against the Examiner’s rejections made under 35 U.S.C. 101. 
The Appellant argues that the Examiner has erred in the Office Action by applying an inapplicable test to the alleged abstract idea of certain methods of organizing human activity. Specifically, the Appellant argues that when the Examiner recites “That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity”, the Examiner is conflating the test of MPEP 2106.04(a)(2)(III)(C) regarding processes performed on a computer to the different category of certain methods of organizing human activity. In the Appellant’s argument, the transferal of this test from pertaining to mental processes to certain methods of organizing human activity constitutes an error in legal analysis by the Examiner. 
The Examiner respectfully submits his disagreement with this argument. MPEP 2106.04(a)(2)(III)(C) is relevant for determining “whether a claim that requires a computer recites a mental process”. The examiner is instructed to “review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process”. However, there is nothing in this section of the MPEP that this analysis is reserved for only this type of judicial exception. In fact, the Appellant weakens their own argument by citing to Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir 2016), herein referred to as Intellectual Ventures. The Appellant appears to be citing Intellectual Ventures to establish that the test for computer components reciting a judicial exception is exclusively for mental processes. The Court in Intellectual Ventures did not come to this conclusion. The excerpt of “with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper” is used in the Courts analysis of the eligibility of the ‘142 patent. The Court found that “the ‘142 patent itself demonstrates that the claimed systems and methods of screening messages are abstract ideas, “fundamental … practice[s] long prevalent in our system” and “method[s] of organizing human activity””. The Court goes on saying IV informed the district court that “[c]onceptually, this post office is not much different than a United States Postal Service office that processes letters and packages, except that the process is all computer-implemented and done in a matter of seconds”. The Court concluded that “[t]his demonstrates that the concept is well-known and abstract. Furthermore, with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper”. This establishes that the Court used similar criteria in their decision of patent ineligibility, with regard to claims that were directed to certain methods of organizing human activity, as the criteria given in MPEP 2106.04(a)(2)(III)(C). Put another way, the Court in Intellectual Ventures determined that a claim was directed to an abstract idea because the claim was directed to certain methods of organizing human activity, with the exception of generic computer-implemented steps. 
 The Appellant further argues that the Final Office Action erred by completely excluding a first health metric receiver, a first microcontroller, a first human interface, a first input device, and a set of connectors from the “broadest reasonable interpretation” of independent claim 1.
The Examiner respectfully submits his disagreement with this argument. The Examiner had demonstrated that each of these limitations in question are considered as additional elements to the abstract idea. These additional elements are merely claiming a concept that is performed on a generic computer or in a computer environment or is merely using a computer as a tool to perform the concept. The as-filed specification does not provide any further information to negate this conclusion. Accordingly, the Final Office Action has not erred in this way. 
The Appellant further argues that an apparatus operating on information about a patient is not the type of “managing personal behavior or relationships or interactions between people” contemplated as an abstract idea. Independent claim 1 does not instruct a person to behave in a certain way or change a relationship between people, unlike the cases where the courts have found an abstract idea. 
The Examiner respectfully submits his disagreement with this argument. The Appellant appears to have an unduly narrow interpretation of what is considered as managing personal behavior or relationships or interactions between people. The Appellant seems to argue that since independent claim 1 does not affect behavior change, independent claim 1 cannot be considered as organizing human activity. On the contrary, MPEP 2106.04(a)(2)(II)(C) describes features that do not affect behavior to change. Example (i) describes that filtering content is managing personal behavior, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016). This filtering of content does not affect behavior to change but rather limits the available options that a user has with content. Beyond this, independent claim 1 does provide instructions that a person can follow to affect their behavior. A human person can personally perform the steps recited in the abstract idea identified by the Examiner. The additional elements in independent claim 1 may make this behavior easier, but this merely amounts to performing the abstract idea in a generic technological environment.   
The Appellant further argues that independent claim 1 is more similar to non-limiting hypothetical example iii. an earring comprising a sensor for taking periodic blood glucose measurements and a memory for storing measurement data from the sensor found in MPEP 2106.04(a)(1). Because the “specific structure” of this hypothetical example is merely a generic “sensor” as used in the Examiner’s previous rebuttal of this argument presented in the Final Office Action.
The Examiner respectfully submits his disagreement with this argument. As the Examiner wrote in the Final Office Action, the eligibility of a hypothetical claim in a hypothetical case would purely be dependent on the facts of the hypothetical case. MPEP 2106.04(a)(1) provides no specific detail about why this earring was considered as eligible. The evidence to analogize independent claim 1 to this hypothetical example is very thin and otherwise not compelling. To the Appellant’s point in the argument, the specific structure recited in this hypothetical examiner is not the “sensor” but the “earring” that houses the sensor. A generic sensor, by its generic character, cannot be a specific structure. There is no detail about what the sensor is other that what it can do; taking periodic blood glucose measurements. However specifically claiming the sensor as housed in the earring makes the earring the specific structure. Furthermore, the hypothetical example describes that the earring actually collects information about the hypothetical patient using the sensor. There is no here analogy with independent claim 1 to this hypothetical example. Independent claim 1 does not collect patient data. Independent claim 1 receives information about a patient that has already been collected. It appears that the Appellant is trying to make elements that are considered as generic as elements that are to be specific without providing any kind of characterization of what that specificity is. A first health metric data receiver, a first microcontroller, a first human interface, a first input device and a set of connectors are not specific structure because any analogous generic technology reads on these elements.
The Appellant further argues that independent claim 1 provides a practical application of the abstract idea because the claim recites a technical solution to a technical problem. This technical problem, as the Appellant argues, verifies health information about an individual that cannot be gained through observation. The Appellant also argues that the technical problem is with the authentication of another device because existing digital devices lack the ability to authenticate health metrics at the display device. The additional elements that the Examiner had identified as insignificant extra-solution activity are fundamental in defining how the apparatus interacts with the second apparatus to ensure that the displayed information has been verified. The Examiner here had not considered these elements in the context of the claim as a whole. 
The Examiner respectfully submits his disagreement with this argument. Independent claim 1 is fundamentally concerned with ensuring that patient information is correct and that the information is coming from a verified source. In the era before computerization of healthcare, medical information would be exchanged through paper where people would interact with each other to exchange patient information. For example, a nurse handing a patient their test results would be a verified exchange of patient information because the patient knows that the information is accurate because of where the information came from. Independent claim 1 is attempting to take this abstract idea of verified patient information exchange and connect it with a generic technological environment. Independent claim 1 merely leverages existing technology such as using a bi-directional verification procedure through a set of connectors to verify the exchange of information. These additional elements do not define how the apparatus interacts with the second apparatus other than the vague connection with the set of connectors and a bi-directional verification procedure. These elements are fundamentally concerned with mere data gathering and/or output which is insignificant extra-solution activity. These additional elements, when seen in the context of the claim as a whole, with the abstract idea, do not provide a technical solution to a technical problem because independent claim 1 is using already known methods of verifying technological sources of data. 
The Appellant further argues that the Office Action has not addressed functions performed by the additional elements considered as generally linking the abstract idea to a particular technological environment or field of use under Step 2B. These additional elements show that the independent claim 1 is directed to solving the technical problem of verifying health information. 
The Examiner respectfully submits his disagreement with this argument. Each of the functions of the additional elements considered as generally linking the abstract idea to a particular technological environment or field of use are the steps of the abstract idea just being implemented by technology. There is no evidence that these steps would have improved the functioning of a computer or technological field. Independent claim 1 merely uses existing technologies and known technological methods to verify the exchange of data over a network. This feature is well-known, routine and conventional. 
The Appellant further argues that claim 26 solves an additional technological problem with the ability to modify records. The inclusion of a private key that is embedded in the apparatus makes patient information updateable but not alterable because the original diagnosis cannot be erased or altered without invalidating the complete chain. 
The Examiner respectfully submits his disagreement with this argument. This element in claim 26 further leverages previously existing technology in a way that does not amount to a significant application of the abstract idea or something significantly more than it. The idea of keeping source information from alteration by an unauthorized party is abstract in that this idea can merely be as simple as instructing a doctor to keep patient test results in a locked drawer and giving a copy of the original to the patient. This is well-known, routine and conventional in the realm of patient records before the era of computerization. Claim 26 merely leverages known computerized ways of securing information to implement the abstract idea of keeping source information unaltered by unauthorized parties. 
The Appellant makes arguments against the Examiner’s rejections made under 35 U.S.C. 103.
The Appellant argues that the Final Office Action has erred by examining the wrong claim set. The Final Office Action includes the reference to “an attaching part to attach the apparatus to a wearer” and “wherein the at least one apparatus is authenticated via the connectors, the user of the first input device shares the first value of the at least one first health metric endpoint source with the user of the second input device via the first human interface or the second human interface”. These features were not included in the claims of record filed September 09, 2021.
The Examiner respectfully submits his disagreement with this argument. Page 31 of the Final Office Action states that the “combined teaching of Ash and Tran further teaches each metric endpoint or source associated with a public key, wherein the first health metric data receiver is configured to: generate a health metric address from the public key and validate the health metric address with the health metric endpoint or source”. This feature only appears in the claim set of September 09, 2021. The inclusion of additional teachings of the prior that are not claimed merely aid to provide context to the references and should not be construed as an error in examining the incorrect claim set. 
The Appellant further argues that Tran’s teaching does not support “each metric endpoint or source associated with a public key, wherein the first health metric data receiver is configured to: generate a health metric address from the public key and validate the health metric address with the health metric endpoint or source”. There is no explanation of how signing an element of a block chain validates a health metric endpoint or source. 
The Examiner respectfully submits his disagreement with this argument. The Examiner does not reply on Tran to teach each metric endpoint or source associated with a public key, wherein the first health metric data receiver is configured to: generate a health metric address from the public key and validate the health metric address with the health metric endpoint or source”. The Examiner relies on the combined teaching of Ash and Tran to teach this feature. Accordingly, the Appellant is arguing against an assertion that the Examiner has not made and references individually as opposed to the cited combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the Examiner had demonstrated in the Final Office Action that the health metric source of Ash was able to be protected by a public key in a similar way that Tran protects its health metric data, thereby reading on the claimed limitation. Neither reference individually can teach the limitation in question, but the combination of Ash and Tran does.
The Appellant further argues that the Final Office Action’s shifting of interpretation of “health metric source” is unreasonable. The “health metric source” cannot be interpreted as being both in Ash and Tran. 
The Examiner respectfully submits his disagreement with this argument. The Examiner had mapped “the health metric endpoint or source” to monitoring information from the patient in Ash. The Examiner had mapped a health metric endpoint or source to the patient data that is stored on the block chain in Tran. This block chain being protected by a public key demonstrates that the address of the health metric source in Tran can be protected by a public key that is associated with an address on the block chain. The combination comes in to say that the block chain technology of Tran can be applied to the health metric source of Ash. There is no change in interpretation here. The health metric source in Tran provides a nexus to apply its block chain technology to Ash. 
The Appellant further argues Tran does not disclose or suggest that an element in the block chain represents “the public key and address linked to the public key associated with genomic equipment storing patient data on a block chain (health metric source)” as alleged in the Final Office Action. Tran does not disclose or suggest that the public key is used to validate the health metric address with the health metric endpoint or source. 
	The Examiner respectfully submits his disagreement with this argument. The Appellant’s position is inconsistent with the plain teachings of Tran. Paragraph [0361] of Tran teaches that patient data is stored on the block chain. Paragraph [0381] teaches that this block chain, with the stored patient data on it, is verified in response to a transfer of a product or service by a public key. This public key is linked to an address on the block chain. Paragraph [0388] teaches that elements in the block chain ecosystem, such as the stored patient data in paragraph [0361], may be mapped to particular addresses in the block chain, which we know is verified by the public key as described in paragraph [0381]. Accordingly, Tran teaches “the public key and address linked to the public key associated with genomic equipment storing patient data on a block chain (health metric source)”. 
The Appellant further argues that the combination of Ash and Tran would not have been obvious because the rationale used by the Examiner by citing paragraph [0377] of Tran would have had the predictable use of improving secured transactions, not improving security and authentication with remote devices.
The Examiner respectfully submits his disagreement with this argument. The Appellant’s position is inconsistent with the plain teachings of Tran. Paragraph [0377] of Tran teaches “[t]he IOT system can use blockchain to improve security and authentication”. This inarguably establishes that the teaching of Tran is that if you include a block chain to an IOT system, it can improve security and authentication between devices. It has already been established by the Examiner that patient information is stored on the block chain in paragraph [0361]. This patient information has an address on the block chain as taught in paragraph [0388]. This address is verified by the public key as taught in paragraph [0381]. Accordingly, this rationale of improved security and authentication described by Tran in paragraph [0377] is a valid teaching, suggestion or motivation to combine Ash and Tran together. 
The Appellant further argues that Fraser cannot be combined with Ash and Tran because Fraser does not teach displaying any information in response to establishing the secure communication channels. 
The Examiner respectfully submits his disagreement with this argument. The abstract of Fraser clearly teaches that the claimed “secure communication techniques allows enterprise users to communicate data securely between on another without requiring a centralized system”. One of ordinary skill reading the Fraser reference would have known that the transfer of data is the context that paragraphs [0046]-[0049] resides in. Paragraph [0061] informs more of the context of the cited paragraphs that the data that had been transferred in the secure connection is displayed, similarly to how data was already displayed after data transfer in the combined teaching of Ash and Tran. 
The Appellant further argues that one of ordinary skill in the art would have no reason to modify Ash to provide secure communication between two remote patient monitoring systems that do not communicate with each other. 
The Examiner respectfully submits his disagreement with this argument. The Appellant’s position is inconsistent with the plain teachings of Ash. Paragraph [0023] of Ash teaches that multiple remote computers are connected to the control server to exchange information between the one or more remote computers 108. This link between the multiple remote computers can be seen in Figure 1. This establishes that when one remote computer 108 and a different computer 108 in the one or more remote computers exchanges information, they are communicatively connected through the central server. As was demonstrated in the Final Office Action, the addition of Fraser to the combined teaching of Ash and Tran removes the need for a central system such as the control server.
The Appellant further argues that Tran does not teach “an externally inaccessible private key” because a digest is not a private key.
The Examiner respectfully submits his disagreement with this argument. The Examiner has never taken the position that a “digest” was to be considered as a private key. The Examiner interpreted the cited private key the claimed private key. The transaction register that records data in a block may be used to sign an element in the block chain with the private key for proving data ownership without revealing actual data by publicly revealing the digest is construed as an externally inaccessible private key. 

(3) Conclusion of the Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.A.N./Examiner, Art Unit 3686          
                                                                                                                                                                                              Conferees:

/JOHN P GO/Primary Examiner, Art Unit 3686    

/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                              
                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.